 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VEER BAHADUR SINGH,                               No. 2:17-cv-2186-JAM-EFB PS
12                       Plaintiff,
13            v.                                        ORDER
14    TARGET CORPORATION,
15                       Defendant.
16

17           Pursuant to the parties’ stipulation, the March 3, 2020 scheduling order is hereby modified

18   as follows:

19           1. All discovery shall be completed by March 26, 2021.

20           2. Motions to compel discovery must be heard not later than February 24, 2021.

21           3. Plaintiff’s expert disclosures shall be served on or before October 26, 2020.

22   Defendant’s expert disclosures shall be served on or before November 9, 2020. Any rebuttal

23   disclosures shall be served on or before November 23, 2020.

24           4. All law and motion, except as to discovery, shall be heard by August 18, 2021.

25           5. The final pretrial conference is continued to December 10, 2021 at 11:00 a.m., in

26   Courtroom No. 6.

27   /////

28   /////
                                                       1
 1         6. The trial is continued to February 14, 2022 at 9:00 a.m., in Courtroom No. 6.
 2   DATED: March 27, 2020.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
